Title: From James Madison to Valentine Gill, [ca. 31] May 1817
From: Madison, James
To: Gill, Valentine


SirMontpellier [ca. 31] May 1817
I recd. lately your letter of Apl. 4. and have made known its contents to the Govr. of this State. I think it probable however that provision has been already made for the engineering aid required in the internal improvements on foot in this State. Should there be occasion for your services, you will probably receive a communication on the subject. In the mean time it would evidently not be prudent to take or omit any measures on the calculation that your object will be attainable here. What the prospect may be elsewhere I have no sufficient means of judging. Perhaps you could not do better than to ask information and counsel from some of your Countrymen in the U. S. of whom there are many very respectable whose names may not be unknown to you, and who would at the same time be advantageous channels for verifying and recommending your professional and personal merits. I thank you for the friendly sentiments you express and return you my good wishes.
James Madison
